  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 1 of 11 Page ID #:6683


             1 LATHAM & WATKINS LLP
                 Marvin S. Putnam (SBN 212839)
             2      marvin.putnam@lw.com
                 Amy C. Quartarolo (SBN 222144)
             3      amy.quartarolo@lw.com
                 Adam S. Sieff (SBN 302030)
             4      adam.sieff@lw.com
                 Harrison J. White (SBN 307790)
             5      harrison.white@lw.com
               355 South Grand Avenue, Suite 100
             6 Los Angeles, California 90071-1560
               Telephone: +1.213.485.1234
             7 Facsimile: +1.213.891.8763
             8 Attorneys for Plaintiffs Aiden Stockman, Nicolas
             9 Talbott, Tamasyn Reeves, Jaquice Tate, John
               Does 1-2, Jane Doe, and Equality California
          10 Counsel continued on Next Page
          11
                                UNITED STATES DISTRICT COURT
          12                  CENTRAL DISTRICT OF CALIFORNIA
          13
              AIDEN STOCKMAN, et al.            CASE NO. 5:17-CV-01799-JGB-KK
          14
                               Plaintiffs,       PLAINTIFFS’ NOTICE OF
          15                                     MOTION AND MOTION TO
                  v.                             VACATE AMENDED ORDER
          16                                     ON JOINT STIPULATION TO
              DONALD J. TRUMP, et al.            MODIFY CASE SCHEDULE
          17                                     (ECF NO. 145); MEMORANDUM
                                Defendants.      OF POINTS AND
          18                                     AUTHORITIES IN SUPPORT
                                                 THEREOF
          19
                                                 [Declaration of Adam S. Sieff and
          20                                     Proposed Order filed concurrently
                                                 herewith]
          21
          22
                   STATE OF CALIFORNIA,
          23                     Plaintiff-Intervenor,     Hearing
          24                                               Date: June 3, 2019
                        v.                                 Time: 9:00 a.m.
          25                                               Courtroom: 1
                   DONALD J. TRUMP, et al.                 Judge: Hon. Jesus G. Bernal
          26
                                    Defendants.
          27
          28
                                                            PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                                           TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 2 of 11 Page ID #:6684


           1 National Center for Lesbian Rights
                Shannon P. Minter (SBN 168907)
           2     sminter@nclrights.org
                Amy Whelan (SBN 2155675)
           3     awhelan@nclrights.org
             870 Market Street, Suite 360
           4 San Francisco, CA 94102
             Telephone: +1.415.392.6257
           5 Facsimile: +1.415.392.8442
           6 GLBTQ    Legal Advocates & Defenders
                Jennifer Levi (pro hac vice)
           7     jlevi@glad.org
                Mary L. Bonauto (pro hac vice)
                 mbonauto@glad.org
           8 30 Winter  Street, Suite 800
             Boston,  MA  02108
           9 Telephone: +1.617.426.1350
          10 Facsimile: +1.617.426.3594
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                                   TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 3 of 11 Page ID #:6685


             1                       NOTICE OF MOTION AND MOTION
             2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
             3         PLEASE TAKE NOTICE that on June 3, 2019 at 9:00 a.m., or as soon
             4 thereafter as the matter may be heard before the Honorable Jesus G. Bernal in
             5 Courtroom 1 of the United States District Court for the Central District of California,
             6 located at the George E. Brown, Jr. Federal Building and United States Courthouse,
             7 3470 Twelfth Street, Riverside, CA 92501, Plaintiffs Aiden Stockman, Nicolas
             8 Talbott, Tamasyn Reeves, Jaquice Tate, John Does 1-2, Jane Doe, and Equality
             9 California (collectively, “Plaintiffs”) will and hereby do move the Court to (i) vacate
          10 the Amended Order on Joint Stipulation to Modify Case Schedule (ECF No. 145)
          11 and (ii) order the parties to submit a joint proposal for a revised case schedule within
          12 21 days after the United States Court of Appeals for the Ninth Circuit rules on the
          13 mandamus petition pending in Trump v. Karnoski, No. 18-72159 (9th Cir.).
          14           This Motion is made following the conference of counsel pursuant to L.R. 7-
          15 3, which took place via teleconference on April 23, 2019 (see Declaration of Adam
          16 S. Sieff, ¶ 8), and is based upon this Notice, the accompanying Memorandum of
          17 Points and Authorities, the Declaration of Adam S. Sieff filed herewith, the
          18 pleadings, records and files referenced herein, and upon such further oral and
          19 documentary evidence as may be presented at a hearing on this Motion.
          20 Dated: May 6, 2019                            Respectfully submitted,
          21                                               LATHAM & WATKINS LLP
                                                             Marvin S. Putnam
          22
                                                             Amy C. Quartarolo
          23                                                 Adam S. Sieff
                                                             Harrison J. White
          24
          25
          26                                               By
                                                                Adam S. Sieff
          27                                                    Attorneys for Plaintiffs
          28
                                                                PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                           1                   TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 4 of 11 Page ID #:6686


             1               MEMORANDUM OF POINTS AND AUTHORITIES
             2 I.      INTRODUCTION
             3         Plaintiffs reluctantly move this Court for an order vacating the current case
             4 schedule (the “Motion”) to prevent upcoming case deadlines from prejudicing
             5 Plaintiffs’ ability to obtain relevant evidence necessary to prosecute their claims.
             6         In particular, key discovery issues are now pending before the Ninth Circuit
             7 in connection with the mandamus petition filed in the separate but related matter of
             8 Trump v. Karnoski, No. 18-72159 (9th Cir.) (argued Oct. 10, 2018) (the “Mandamus
             9 Petition”). At the time the parties negotiated and submitted the Joint Stipulation to
          10 Modify Case Schedule (ECF No. 143), they expected a ruling from the Ninth Circuit
          11 in the near future. But months later, these critical issues remain unresolved. Because
          12 the parties cannot reasonably expect an appellate ruling on the Mandamus Petition
          13 in advance of several critical discovery deadlines in this case, and because
          14 Defendants have refused to stipulate to a sensible solution that aligns the case and
          15 discovery schedule with the Ninth Circuit—as they did in Karnoski v. Trump, No.
          16 2:17-CV-01297-MJP, ECF No. 331 (W.D. Wash. Feb. 20, 2019) (granting joint
          17 stipulation) (attached as Ex. C to the Declaration of Adam S. Sieff (“Sieff Decl.”))—
          18 Plaintiffs respectfully request an order (i) vacating the Amended Order on Joint
          19 Stipulation to Modify Case Schedule (ECF No. 145), and (ii) ordering the parties to
          20 submit a joint proposal for a revised case schedule within 21 days after the Ninth
          21 Circuit rules on the Mandamus Petition.
          22 II.       RELEVANT BACKGROUND
          23           A.    Plaintiffs Coordinate Discovery With Other Pending Actions
          24           This case is one of four constitutional challenges to the government’s policy
          25 banning military service by transgender individuals.           In the weeks following
          26 Plaintiffs’ filing of this action, and at Defendants’ insistence, the parties entered into
          27 the Protective Order and Cross-Use Agreement (ECF No. 96), which was intended
          28 to enable the parties to coordinate discovery across all four actions and minimize the
                                                               PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                           1                  TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 5 of 11 Page ID #:6687


             1 burden on Defendants in having to respond to duplicative discovery. In negotiating
             2 the cross-use provisions, Defendants specifically requested that Plaintiffs avoid
             3 serving discovery early in the action that may be duplicative of discovery served in
             4 the other earlier-filed actions, and even suggested that Plaintiffs wait to review
             5 discovery responses and document productions made in the other actions. (Sieff
             6 Decl., ¶ 2.) Accordingly, Plaintiffs have reviewed the discovery responses served
             7 and documents produced in the other actions, and only served written discovery that
             8 they believed was not already covered by Defendants’ other productions and
             9 responses. (Sieff Decl., ¶ 3.)
          10          B.     Defendants’ Deficient Discovery Responses in the Other Actions
          11          Pursuant to the cross-use agreement, plaintiffs in all of the related actions
          12 pending around the country have been seeking discovery into key fact issues for
          13 more than a year. Because proof of Plaintiffs claims may, among other issues, turn
          14 upon the purported government interests supporting the ban and the “deliberative
          15 process” preceding its announcement, many of the requests served seek information
          16 related to who Defendants consulted before announcing and implementing the ban,
          17 what information or evidence Defendants considered, and what instructions,
          18 limitations, or other objectives Defendants had in mind, or were required to follow,
          19 in developing the policy.
          20          Defendants have responded to discovery requests addressing these and other
          21 topics by broadly invoking the presidential communications and deliberative process
          22 privileges. These assertions culminated in a string of discovery disputes that
          23 Defendants repeatedly lost. See Karnoski v. Trump, No. 2:17-CV-01297-MJP, ECF
          24 No. 204 (W.D. Wash. Mar. 14, 2018) (granting plaintiffs’ motion to compel and
          25 ordering production); Karnoski v. Trump, No. 2:17-CV-01297-MJP, ECF No. 299
          26 (W.D. Wash. Jul. 27, 2018) (granting plaintiffs’ motion to compel and ordering
          27 Defendants to turn over documents that have been withheld solely under the
          28 deliberative process privilege within 10 days of the date of this order); Stone v.
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                          2                  TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 6 of 11 Page ID #:6688


             1 Trump, No. 1:17-CV-12459-GLR, ECF No. 227 (D. Md. Nov. 30, 2018) (ordering
             2 Defendants’ to produce documents withheld under deliberative process and
             3 presidential communications privileges).1 These orders are attached as Exhibits E–
             4 G to the Sieff Declaration. The two Karnoski orders compelling Defendants to
             5 produce the withheld documents have been stayed pending a decision on
             6 Defendants’ Mandamus Petition in Trump v. Karnoski, No. 18-72159 (9th Cir.)
             7 (argued Oct. 10, 2018), and the Stone court stayed compliance with its order pending
             8 disposition of that Mandamus Petition as well, see Stone, No. 1:17-CV-12459-GLR,
             9 ECF No. 227 at 22. As a result, Defendants have not yet complied with any of these
          10 orders, and none of these critical documents will be produced to Plaintiffs, or any of
          11 the other plaintiffs in the related cases, at least until the Ninth Circuit rules on
          12 Defendants’ petition.
          13           C.    Plaintiffs Serve Additional Discovery & Attempt to Meet and
          14                 Confer with Defendants
          15           Following the U.S. Supreme Court’s denial of Defendants’ petition for a writ
          16 of certiorari before judgment, Trump v. Stockman, 586 U.S. ___ (2019), and order
          17 staying this Court’s preliminary injunction against the ban, see Trump v. Stockman,
          18 Order List, 586 U.S. 18A627 (Jan. 22, 2019), Plaintiffs served Defendants with
          19 additional discovery requests in April 2019. (Sieff Decl., Ex. D.) These discovery
          20 requests target new issues not previously addressed by Defendants’ responses and
          21 productions in connection with discovery served in the other actions. (Sieff Decl., ¶
          22 6.)
          23           Before serving these requests, Plaintiffs contacted Defendants to advise that
          24 the requests were coming, and also to ask Defendants to consider whether they
          25 believed the new discovery would lead to similar disputes regarding privilege. (Sieff
          26       1
                   In Doe 2 v. Shanahan, No. 1:17-CV-01597-CKK, ECF No. 188 (D.D.C. Jan.
          27 30, 2019), the district court denied plaintiffs’ motion to compel production of the
             withheld material without prejudice, essentially as moot following rulings by the
          28 D.C. Circuit and the U.S. Supreme Court, but did not address, let alone endorse,
             Defendants’ position on the merits.
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                          3                  TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 7 of 11 Page ID #:6689


             1 Decl., ¶ 5.) Defendants asked to see the requests before commenting, so Plaintiffs
             2 served them on April 15, 2019, and the parties agreed to discuss the requests and
             3 related privilege issues on April 23, 2019. (Sieff Decl., ¶ 5–7.)
             4         During the April 23, 2019 teleconference, Defendants indicated that while
             5 they were not prepared to address the substance of their responses, they reserved
             6 their right to assert the same contested privileges, and to continue to withhold
             7 purportedly privileged documents while the Ninth Circuit considers the merits of
             8 their Mandamus Petition. (Sieff Decl., ¶ 8.) In response, Plaintiffs proposed that
             9 the parties continue to aggressively pursue discovery where they could, but stipulate
          10 to vacate the current case schedule pending the Ninth Circuit’s decision on the
          11 privilege issues, as Defendants had already done in Karnoski .2 (Sieff Decl. ¶ 9, Exs.
          12 A–C.) Plaintiffs explained that proceeding with the current case calendar would
          13 otherwise risk reaching critical discovery deadlines before the Ninth Circuit could
          14 rule. (Sieff Decl., ¶ 9.) These include cutoff dates to disclose expert witnesses (May
          15 24, 2019), to disclose rebuttal witnesses (June 14, 2019), to serve written discovery
          16 (June 21, 2019), and to complete all discovery (August 5, 2019). (See ECF No.
          17 145.) Maintaining the current schedule, Plaintiffs explained, would in all likelihood
          18 deprive Plaintiffs of relevant evidence, and at a minimum deprive Plaintiffs of
          19 necessary guidance to tailor their discovery requests, and claims, moving forward.
          20 (Sieff Decl., ¶ 9.) Defendants declined to agree either to vacate the schedule or
          21 stipulate to a further continuance. (Sieff Decl., ¶ 10.) Unable to reach a resolution,
          22 Plaintiffs have no choice but to seek relief from the Court.
          23 III.      ARGUMENT
          24
          25       2
                    Defendants had initially suggested that the parties to this action also agree to
          26 vacate the schedule—just as they had done in Karnoski. However, Defendants
             subsequently agreed with Plaintiffs to adopt an aggressive set schedule. Because
          27 Plaintiffs anticipated a prompt decision on the Mandamus Petition from the Ninth
             Circuit, they believed this schedule would be adequate. (Sieff Decl., ¶ 4) It is now
          28 clear that additional time is needed, and that there is no certainty as to when the
             Ninth Circuit will issue its decision.
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                          4                  TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 8 of 11 Page ID #:6690


             1        Scheduling orders “entered before the final pretrial conference may be
             2 modified upon a showing of ‘good cause[.]’” Johnson v. Mammoth Recreations,
             3 Inc., 975 F.2d 604, 608 (9th Cir. 1992) (citing Fed. R. Civ. P. 16(b)). In the Ninth
             4 Circuit, four factors are weighed in order to determine whether there is good cause
             5 to modify a case scheduling order: (1) whether the moving party has been diligent
             6 in prosecuting its case and seeking the modification; (2) the usefulness of the
             7 requested modification; (3) the extent to which granting the modification would
             8 inconvenience the court, the opposing party, and the witnesses; and (4) prejudice to
             9 the moving party if a modification is not granted. United States v. 2.61 Acres of
          10 Land, 791 F.2d 666, 671-72 (9th Cir. 1985) (per curiam) (citing United States v.
          11 Flynt, 756 F.2d 1352, 1359-62 (9th Cir. 1985)).
          12          Courts often find good cause to modify or vacate case schedules when
          13 necessary to account for pending appeals and related collateral review. See, e.g.,
          14 Farris v. Seabrook, 2011 WL 3665123, at *2 (W.D. Wash. Aug. 19, 2011) (finding
          15 good cause under Rule 16(b)(4) to vacate “all deadlines . . . pending a decision from
          16 the Ninth Circuit Court of Appeals”); Art Etc. v. Angel Gifts, Inc., 2011 WL
          17 13232190, at *1 (S.D. Iowa Sept. 12, 2011) (finding “good cause to grant the
          18 motion” vacating “all other unexpired deadlines in the case including, specifically,
          19 the expert witness disclosure, discovery . . . and dispositive motion deadlines” until
          20 “the Eighth Circuit rules on the appeal” at which time “the Court will enter an order
          21 concerning resetting deadlines”); Pogue v. Nw. Mut. Life Ins. Co., 2016 WL
          22 3546395, at *2 (W.D. Ky. June 23, 2016) (“The Court concludes that good cause
          23 exists to modify the existing case management deadlines in this case . . . pending
          24 resolution” of district court’s review of the magistrate’s order); see also Koninklijke
          25 Philips N.V. v. Zoll Med. Corp., 217 F. Supp. 3d 362, 366 (D. Mass. 2016) (finding
          26 good cause to modify deadlines because plaintiff’s “damages theory may be
          27 modified to reflect the ruling of the Federal Circuit in this case”).
          28
                                                              PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                          5                  TO VACATE CASE SCHEDULE
  Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 9 of 11 Page ID #:6691


             1         Here, good cause exists to vacate the case schedule pending the Ninth
             2 Circuit’s disposition of the Karnoski Mandamus Petition, or, at a minimum, continue
             3 the deadlines set forth in the current schedule.3
             4         First, Plaintiffs have and continue to be diligent in readying their case for trial.
             5 Including the discovery served in accordance with the Protective Order and Cross-
             6 Use Agreement between the parties to all four of the related actions (ECF No. 96),
             7 as well as the most recent document requests that Plaintiffs served on April 15, 2019,
             8 Defendants have been served with 182 requests for production and 192
             9 interrogatories. (Sieff Decl., ¶ 3.)
          10           Moreover, Plaintiffs have been diligent in seeking the relief sought by this
          11 Motion. On April 12, 2019, prior to service of Plaintiffs’ most recent requests,
          12 Plaintiffs conferred by phone with Defendants’ counsel in an attempt to determine
          13 whether and to what extent Defendants would be willing to waive any privilege
          14 objections to supplemental discovery requests pending the Ninth Circuit’s review of
          15 their Mandamus Petition in Karnoski. (Sieff Decl., ¶ 5.) On April 22, 2019, within
          16 a week of service, Plaintiffs followed up by email in order to schedule further
          17 discussion with Defendants. (Sieff Decl., ¶ 7.) The parties then discussed the
          18 discovery and case schedule on April 23, 2019. (Sieff Decl., ¶ 8–10.) When it
          19 became clear on the call that Defendants were not inclined to agree to any
          20 modification of the schedule, Plaintiffs promptly prepared this Motion and filed it
          21 on the first Monday following the mandatory seven-day waiting period required by
          22 Local Rule 7-3.
          23           Second, the requested modification will ensure that the parties have adequate
          24 time to pursue informed, targeted, and useful discovery following the Ninth Circuit’s
          25 decision on the Karnoski Mandamus Petition. Plaintiffs will almost certainly need
          26 to serve new discovery requests, and further meet and confer with Defendants, in
          27       3
                   While Plaintiffs are open to negotiate a further amended case schedule, to
          28 avoid the need to return to the Court again with a similar request, their preference is
             to vacate the schedule at this time—as the parties have done in Karnoski.
                                                                 PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                             6                  TO VACATE CASE SCHEDULE
 Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 10 of 11 Page ID #:6692


             1 response to the Ninth Circuit’s ruling on the privilege issues. Modification of the
             2 current schedule is necessary to give Plaintiffs time to engage in those discovery
             3 efforts, as well as to obtain and review Defendants’ responses. Moreover, once those
             4 materials are received, Plaintiffs will need time to review and analyze any additional
             5 information produced and to depose relevant witnesses. Vacating the case schedule
             6 pending the Ninth Circuit’s decision and requiring the parties to present the Court
             7 with a proposed revised schedule within 21 days will accommodate these needs
             8 without preventing the parties from pressing ahead in the interim as they can.
             9         Third, Plaintiffs’ requested modification will not prejudice Defendants, and it
          10 should not inconvenience the Court. It is apparent that Defendants will not suffer
          11 any prejudice because the requested modification is the very same sensible
          12 modification Defendants already agreed to in Karnoski. (See Sieff Decl., Exs. A–
          13 B.) Nor should the requested modification inconvenience the Court, at least apart
          14 from the regrettable need to have this Motion heard. Vacating the case calendar and
          15 allowing the parties to propose a new schedule following the Ninth Circuit’s decision
          16 will avoid the need to adjust future deadlines piecemeal.
          17           Fourth, the requested modification is necessary to avoid the appreciable risk
          18 of substantial prejudice to Plaintiffs in the absence of relief. Because there is no
          19 guarantee that the Ninth Circuit will issue its decision on the Mandamus Petition in
          20 advance of several critical and upcoming discovery deadlines—including deadlines
          21 to disclose expert witnesses, serve written discovery and deposition requests, and
          22 even complete discovery itself (see ECF No. 145)—adhering to the current case
          23 calendar could foreclose Plaintiffs from obtaining relevant, discoverable evidence
          24 currently withheld by Defendants, deposing defense witnesses about that evidence,
          25 providing that evidence to Plaintiffs’ experts, or even retaining new and
          26 unanticipated experts as needed to analyze that evidence.
          27           Simply put, with no way of estimating when the Ninth Circuit will rule on
          28 Defendants’ Mandamus Petition in Karnoski, it could become impossible for
                                                               PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                           7                  TO VACATE CASE SCHEDULE
 Case 5:17-cv-01799-JGB-KK Document 150 Filed 05/06/19 Page 11 of 11 Page ID #:6693


             1 Plaintiffs to obtain and develop all of the relevant facts necessary to prove their
             2 claims. The severity of that risk alone warrants the reasonable relief that Plaintiffs
             3 seek here, and to which Defendants have elsewhere already assented.
             4 IV.     CONCLUSION
             5         For the foregoing reasons, Plaintiffs respectfully request an order (i) vacating
             6 the Amended Order on Joint Stipulation to Modify Case Schedule (ECF No. 145),
             7 and (ii) ordering the parties to submit a joint proposal for a revised case schedule
             8 within 21 days after the Ninth Circuit rules on the Mandamus Petition pending in
             9 Trump v. Karnoski, No. 18-72159 (9th Cir.).
          10
          11 Dated: May 6, 2019                            Respectfully submitted,
          12                                               LATHAM & WATKINS LLP
          13
          14
                                                           By
          15                                                    Adam S. Sieff
                                                                Attorneys for Plaintiffs
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                PLAINTIFFS’ NOTICE OF MOTION AND MOTION
ATTORNEYS AT LAW
  LOS ANGELES
                                                           8                   TO VACATE CASE SCHEDULE
